Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED NON-FINAL ACTION
This is the initial Office Action (OA), on the merits, based on the 16/931414 application filed on July 16, 2020.  Claims 1-23 are pending and have been fully considered.  Claims 1-13 and 19-23 are drawn to an apparatus or product.  Claims 14-18 are directed toward a method.	
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 15/896695, filed on 02/14/2018.
Information Disclosure Statement
	The Examiner has considered the information disclosure statements (IDS) submitted on 06/19/2018.  Please refer to the signed copy of the PTO-1449 form attached herewith.
Specification
The title of the invention is the same or similar to an existing publication or patent and in that sense is not descriptive, if the instant claims and invention is considered different compared to that publication/patent.  To the extent that the claims are unique, titles should be as well.  A unique title that is more clearly indicative of the invention to which the claims are directed will assist future examiners and reviewers.
Claim Interpretation
Claims 1-14 are apparatus claims requiring only the recited structural components, although structured with physical features that can perform the stated functions or the intended uses.  Functional limitations state either an intended use or operation, a manner of operating a device, apparatus or system, or what the apparatus/system does.  Apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
One can also interpret claims 19-23 as apparatus or product claims.  Product claims are defined by the recited structure and in this aspect they are analogous to apparatus claims which can have both structural and functional aspects.
Of course, in the patentability analysis of these apparatus claims, functional features are not ignored and Applicant can and should employ such language where appropriate and helpful.  However, if a prior art structure is capable of performing the intended use, or if such apparatus can operate in the manner described, then it meets the claim limitation (MPEP §§ 2114, 2173.05(g)).
In summary, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
Claims 19-23 are method claims.  If a prior art device, in its normal and usual operation necessarily performs a manipulative step, act, or the method claimed, then Examiner will consider the particular manipulative step or act to be disclosed by the prior art device.  That is, when the prior art device is the same as a device described in Applicant’s specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.  MPEP §2112.02.
For the apparatus claims, Examiner interprets limitations such as ‘configured,’ ‘configured to’ or ‘configured for’ as similar or equivalent to ‘set up to,’ ‘designed to,’ ‘capable of,’ or simply ‘can.’
In the patentability analysis, the Office applies the broadest reasonable interpretation (BRI) consistent with the specification.  However, specific limitations from the specification are not read into the claims.  See MPEP §§2111, 2173.01 I.  Unless otherwise specified, any citation to Applicant’s specification will generally refer to the original and any substitute or amended specification rather than a published application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Alternatively or in addition, claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements and/or essential structural cooperative relationships of elements and/or essential steps, such omission amounting to a gap between the necessary structural connections, essential elements or essential steps.  See MPEP § 2172.01.
Claims 1-3, 5-9, 11 and 12 follow with the underlined portions causing the indefiniteness rejection.  
Claim 1: A system, comprising:
a plurality of dialysis machines; and
a monitoring system comprising a web server;
wherein the plurality of dialysis machines are in communication with the monitoring system and are configured to send data to the monitoring system, wherein the data includes treatment data;
wherein the monitoring system is configured to process the data according to respective dialysis machines of the plurality of dialysis machines and store the data in a machine-specific manner; and
wherein the web server is configured to analyze machine-specific data and provide the machine-specific data in a machine-specific manner to medical personnel.
Claim 2: The system according to claim 1, wherein the web server is further configured to provide analysis results to a patient.
Claim 3: The system according to claim 1, wherein providing the machine-specific data in the machine-specific manner comprises sorting the machine-specific data by machine.
Claim 5: The monitoring system is configured to detect, based on the fault data, faulty training as to usage of a respective dialysis machine of the plurality of dialysis machines.
Claim 6: The system according to claim 5, wherein detecting faulty training is based on detecting a number of wake up calls and/or determining a rise in a dwell-time diagram.
Claim 7: The system according to claim 5, wherein detecting faulty training is based on detecting shortfalls in prescribed input volumes and/or evaluating switching points between infusion and drainage over a plurality of infusions.
Claim 8: The system according to claim 5, wherein detecting faulty training is based on determining whether a treatment is succeeding, a number of error messages recorded, and/or a period of time between providing a treatment and commencement of the treatment.
Claim 9: The system according to claim 5, wherein the monitoring system is configured to, in response to detecting faulty training, provide a notification that a patient corresponding to the respective dialysis machine needs training.
Claim 11: The system according to claim 4, wherein the monitoring system is configured to detect how frequently faults occur with respect to a respective dialysis machine within a time period, and request additional information from the respective dialysis machine based on the detected frequency.
Claim 12: The system according to claim 4, wherein the monitoring system is configured to detect how frequently faults occur with respect to a respective dialysis machine within a time period, and estimate acuteness or urgency of a fault based on the detected frequency.
The underlined portions constitutes functional language because it recites either a manner of operating an apparatus, an intended use, or the result of a previously claimed structure rather than clearly imposing any additional structure that could carry out the intended result.  Further, the boundaries of this functional language is unclear because the claim does not provide a discernible boundary regarding what provides the functional characteristic.  That is, does the mere presence of a web server allow for the aforementioned functionalities, or is there some other required structure?
Examiner suggests that Applicant amend the claims to specify how the monitoring system accomplishes the recited functions, provided such an amendment is supported by the original specification.  MPEP §§2173.02, 2173.05(g).
Claims 2-13 depend on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12, 14-17 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basaglia (US20110028881).
In the analysis below, for the apparatus claims, the italicized portions represent functional aspects, whereas the bolded portions represent structure.  For the method claims, the italicized portions represent one or more portions of the manipulative steps, and the bolded portions represent structural aspects of the claim.
Regarding claims 1-12, 14-17 and 19-22, Basaglia (US20110028881) discloses a system (Abstract), comprising:
a plurality of dialysis machines 2 ([0025], [0026], [0164], Fig. 1); and
a monitoring system comprising a web server ([0003], [0004], [0010], [0011], [0019], [0090]-[0097], Fig. 1);
wherein the plurality of dialysis machines are in communication with the monitoring system and are configured to send data to the monitoring system, wherein the data includes treatment data ([0003], [0006], [0008], [0061], [0069], [0077]);
wherein the monitoring system is configured to process the data according to respective dialysis machines of the plurality of dialysis machines and store the data in a machine-specific manner ([0006], [0069]-[0071], [0084], [0086], [0095]); and
wherein the web server is configured to analyze machine-specific data and provide the machine-specific data in a machine-specific manner to medical personnel ([0007], [0110], [0140], [0151], [0164]).
Additional Disclosures Included: Claims 14 and 19 are independent method and apparatus/product claims respectively.  However, they include many of the same major elements recited in claim 1.  As such, in the interest of convenience and brevity, Examiner applies the claim 1 analysis herein, without repeating the text in its entirety.
Therefore, regarding claims 14 and 19, Basaglia discloses a method, comprising:
receiving, by a monitoring system comprising a web server, data for a plurality of dialysis machines in communication with the monitoring system, wherein the data includes treatment data (claim 1 analysis);
processing, by the monitoring system, according to respective dialysis machines of the plurality of dialysis machines, the data and storing the data in a machine-specific manner (claim 1 analysis); and
analyzing, by the web server of the monitoring system, machine-specific data and providing the machine-specific data in a machine-specific manner to medical personnel (claim 1 analysis) [claim 14];
Claim 19: A non-transitory computer-readable medium having processor-executable instructions stored thereon ([0098], [0157]), wherein the processor-executable instructions, when executed, facilitate:
receiving, by a monitoring system comprising a web server, data for a plurality of dialysis machines in communication with the monitoring system, wherein the data includes treatment data (claim 1 analysis);
processing, by the monitoring system, according to respective dialysis machines of the plurality of dialysis machines, the data and storing the data in a machine-specific manner (claim 1 analysis); and
analyzing, by the web server of the monitoring system, machine-specific data and providing the machine-specific data in a machine-specific manner to medical personnel (claim 1 analysis);
Claim 2:  The web server is further configured to provide analysis results to a patient ([0095], also, if results are provided to medical personnel it can be provided to a patient); 
Claim 3: In the system, providing the machine-specific data in the machine-specific manner comprises sorting the machine-specific data by machine ([0135], [0136], [0139]-0141], where the different levels of access implies a sorting of the data);
Claim 4: The data further includes fault data (claim 81, where the diverse types of data including a history of alarms and maintenance implies the inclusion of fault data); 
Claim 5: The monitoring system is configured to detect, based on the fault data, faulty training as to usage of a respective dialysis machine of the plurality of dialysis machines (the system is capable of these functions particularly since no additional structure is presented); Claim 6: Detecting faulty training is based on detecting a number of wake up calls and/or determining a rise in a dwell-time diagram (this is a manner of operating the system; no additional structure is presented); Claim 7: Detecting faulty training is based on detecting shortfalls in prescribed input volumes and/or evaluating switching points between infusion and drainage over a plurality of infusions (this is a merely stating the basis for the faulty training but does not add structure); Claim 8: Detecting faulty training is based on determining whether a treatment is succeeding, a number of error messages recorded, and/or a period of time between providing a treatment and commencement of the treatment (again, no additional structure is claimed); Claim 9: The monitoring system is configured to, in response to detecting faulty training, provide a notification that a patient corresponding to the respective dialysis machine needs training (no additional structure is claimed); 
Claim 10: The machine-specific data provided by the web server includes fault statistics (claim 81, where the data including a history of alarms and maintenance implies the inclusion of fault statistics); Claim 11: The monitoring system is configured to detect how frequently faults occur with respect to a respective dialysis machine within a time period, and request additional information from the respective dialysis machine based on the detected frequency (no additional structure is claimed and the system is capable of this function); Claim 12: The monitoring system is configured to detect how frequently faults occur with respect to a respective dialysis machine within a time period, and estimate acuteness or urgency of a fault based on the detected frequency (the system is capable of this function; moreover, no additional structure is claimed); Claim 15: The method further comprises: providing, by the web server of the monitoring system, analysis results to a patient (claim 2 analysis); Claim 16: Providing the machine-specific data in the machine-specific manner comprises sorting the machine-specific data by machine (claim 3 analysis); Claim 17: The data further includes fault data (claim 4 analysis); Claim 20: The non-transitory computer-readable medium, wherein the processor-executable instructions, when executed, further facilitate: providing, by the web server of the monitoring system, analysis results to a patient (claim 2 analysis); Claim 21: The non-transitory computer-readable medium, wherein providing the machine-specific data in the machine-specific manner comprises sorting the machine-specific data by machine (claim 3 analysis); and Claim 22: The non-transitory computer-readable medium, wherein the data further includes fault data (claim 4 analysis).

Claims 1-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Childers et al. (US20100010426).
Regarding claims 1-23, Childers et al. (Childers) discloses a system (Abstract), comprising:
a plurality of dialysis machines (Abstract, Fig. 15A, 15B, 16 B); and
a monitoring system comprising a web server ([0068]-[0071], [0156], [0157], [0163]);
wherein the plurality of dialysis machines are in communication with the monitoring system and are configured to send data to the monitoring system, wherein the data includes treatment data ([0011], [0015], [0020], [0024], [0025], [0027], [0032], [0095] );
wherein the monitoring system is configured to process the data according to respective dialysis machines of the plurality of dialysis machines and store the data in a machine-specific manner ([0011], [0012], [0020], [0028], [0071], [0163], [0195], [0201]); and
wherein the web server is configured to analyze machine-specific data and provide the machine-specific data in a machine-specific manner to medical personnel ([0002], [0012], [0021], [0024]-[0032]).
Additional Disclosures Included: Claims 14 and 19 are independent method and apparatus/product claims respectively.  However, they include many of the same major elements recited in claim 1.  As such, in the interest of convenience and brevity, Examiner applies the claim 1 analysis herein, without repeating the text in its entirety.
Therefore, regarding claims 14 and 19, Childers discloses a method, comprising:
receiving, by a monitoring system comprising a web server, data for a plurality of dialysis machines in communication with the monitoring system, wherein the data includes treatment data (claim 1 analysis);
processing, by the monitoring system, according to respective dialysis machines of the plurality of dialysis machines, the data and storing the data in a machine-specific manner (claim 1 analysis); and
analyzing, by the web server of the monitoring system, machine-specific data and providing the machine-specific data in a machine-specific manner to medical personnel (claim 1 analysis) [claim 14];
Claim 19: A non-transitory computer-readable medium having processor-executable instructions stored thereon ([0098], [0157]), wherein the processor-executable instructions, when executed, facilitate:
receiving, by a monitoring system comprising a web server, data for a plurality of dialysis machines in communication with the monitoring system, wherein the data includes treatment data (claim 1 analysis);
processing, by the monitoring system, according to respective dialysis machines of the plurality of dialysis machines, the data and storing the data in a machine-specific manner (claim 1 analysis); and
analyzing, by the web server of the monitoring system, machine-specific data and providing the machine-specific data in a machine-specific manner to medical personnel (claim 1 analysis);
Claim 2:  The web server is further configured to provide analysis results to a patient ([0032], also, if results are provided to medical personnel it can be provided to a patient); 
Claim 3: In the system, providing the machine-specific data in the machine-specific manner comprises sorting the machine-specific data by machine ([0116]);
Claim 4: The data further includes fault data ([0025], [0082], [0168], where errors imply fault data); 
Claim 5: The monitoring system is configured to detect, based on the fault data, faulty training as to usage of a respective dialysis machine of the plurality of dialysis machines (the system is capable of these functions particularly since no additional structure is presented); Claim 6: Detecting faulty training is based on detecting a number of wake up calls and/or determining a rise in a dwell-time diagram (this is a manner of operating the system; no additional structure is presented); Claim 7: Detecting faulty training is based on detecting shortfalls in prescribed input volumes and/or evaluating switching points between infusion and drainage over a plurality of infusions (this is a merely stating the basis for the faulty training but does not add structure); Claim 8: Detecting faulty training is based on determining whether a treatment is succeeding, a number of error messages recorded, and/or a period of time between providing a treatment and commencement of the treatment (again, no additional structure is claimed); Claim 9: The monitoring system is configured to, in response to detecting faulty training, provide a notification that a patient corresponding to the respective dialysis machine needs training (no additional structure is claimed); 
Claim 10: The machine-specific data provided by the web server includes fault statistics (claim 81, where the data including a history of alarms and maintenance implies the inclusion of fault statistics); Claim 11: The monitoring system is configured to detect how frequently faults occur with respect to a respective dialysis machine within a time period, and request additional information from the respective dialysis machine based on the detected frequency (no additional structure is claimed and the system is capable of this function); Claim 12: The monitoring system is configured to detect how frequently faults occur with respect to a respective dialysis machine within a time period, and estimate acuteness or urgency of a fault based on the detected frequency (the system is capable of this function; moreover, no additional structure is claimed); Claims 13, 18 and 23: The plurality of dialysis machines comprise one or more peritoneal dialysis machines (Abstract, [0001], [00004], [0033], [0064]); Claim 15: The method further comprises: providing, by the web server of the monitoring system, analysis results to a patient (claim 2 analysis); Claim 16: Providing the machine-specific data in the machine-specific manner comprises sorting the machine-specific data by machine (claim 3 analysis); Claim 17: The data further includes fault data (claim 4 analysis); Claim 20: The non-transitory computer-readable medium, wherein the processor-executable instructions, when executed, further facilitate: providing, by the web server of the monitoring system, analysis results to a patient (claim 2 analysis); Claim 21: The non-transitory computer-readable medium, wherein providing the machine-specific data in the machine-specific manner comprises sorting the machine-specific data by machine (claim 3 analysis); and Claim 22: The non-transitory computer-readable medium, wherein the data further includes fault data (claim 4 analysis).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  The inventive entity for a particular application is based on some contribution to at least one of the claims made by each of the named inventors.  MPEP §2137.01.
Claims 13, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Basaglia (US20110028881), as applied to claims 1, 14 and 19 above, in view of Handler (US20170043089).
Regarding claims 13, 18 and 23, Basaglia discloses the system according to claim 1, except wherein the plurality of dialysis machines comprise one or more peritoneal dialysis machines.
Basaglia gives different examples of dialysis machines or machines suitable for treatment of a fluid, such as hemo(dia)filtration machine or a hemodialysis machine, for chronic or intensive therapy or liver insufficiency or a plasmapheresis machine or in any case any other type of medical machine suitable for treatment of a fluid ([0026]), but does not specifically mention a peritoneal dialysis machine.  Use of such a machine would fall into the “suitable for treatment of a fluid” category.
In any case, Handler discloses methods, systems, and apparatuses integrating medical device data (Abstract).  In an example embodiment, a vital sign monitor apparatus includes a renal failure therapy interface configured to receive a renal failure therapy parameter from a renal failure therapy machine performing a renal therapy treatment on a patient and an infusion pump interface configured to receive an infusion parameter from an infusion pump performing an infusion treatment for the same patient (Id.).  
In Fig. 1, the example hospital environment 100 includes medical devices such as an infusion pump 102, a dialysis or renal failure therapy (“RFT”) machine 104, a patient monitor 106, and/or one or more physiological sensors 108 (e.g., vital sign sensors), where the example hospital environment 100 may include other types of medical devices and/or a plurality of pumps 102, RFT machines 104, monitors 106, and/or sensors 108 ([0037], [0038]).  The example RFT machine 104 of FIG. 1 may include any hemodialysis, hemofiltration, hemodiafiltration, continuous renal replacement therapy (“CRRT”), or peritoneal dialysis (“PD”) machine ([0045], [0058]).
At the time of the effective filing date of the claimed invention, a person of ordinary skill in the art would have been motivated to employ one or more peritoneal dialysis machines in the system since these machines are suitable for treatment of a fluid (Basaglia, [0026]) and because peritoneal dialysis is a traditional renal failure therapy machine (Handler, [0006]).
Additional Disclosures Included: Claim 18: The the plurality of dialysis machines comprise one or more peritoneal dialysis machines (claim 13 analysis); and Claim 23: The plurality of dialysis machines comprise one or more peritoneal dialysis machines (claim 18 analysis).




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10,770,174.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and application recite the same or similar limitations relating to a monitoring system for one or more dialysis machines.  Moreover, one of ordinary skill would have recognized and found it obvious that a data communication network could include a web server and that one could apply the monitoring to more than one or a plurality of dialysis machine since this is merely a duplication of parts with little patentable significance unless it achieve an unexpected result.
Conclusion
Examiner recommends that Applicant carefully review each identified reference and all objections/rejections before responding to this office action to properly advance the case in light of the pertinent objections/rejections and the prior art.  With respect to the patentability analysis, Examiner has attempted to claim map to one or more of the most suitable structures or portions of a reference.  However, with respect to all OAs, Examiner notes that citations to specific pages, columns, paragraphs, lines, figures or reference numerals, in any prior art or evidentiary reference, and any interpretation of such references, should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably disclosed and/or suggested to one having ordinary skill in the art.  The use of publications and patents as references is not limited to what one or more applicant/inventor/patentee describes as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.  MPEP §2123.
Examiner further recommends that for any substantive claim amendments made in response to this Office Action, or to otherwise advance prosecution, or for any remarks concerning support for added subject matter or claim priority, that Applicant include either a pinpoint citation to the original Specification (i.e. page and/or paragraph and/or line number and/or figure number) to indicate where Applicant is drawing support for such amendment or remarks, or a clear explanation indicating why the particular limitation is implicit or inherent to the original disclosure.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/